Title: To John Adams from Louisa Catherine Johnson Adams, 8 March 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John





8 March—3 April 1819


8 March—Had a party of 48 or 50 in the evening which was less dull than I could possibly have flattered myself—Cards & music—Mr. A. dined with Genl Jackson who seems to think he is not fairly treated by the Executive—Engaged to accompany Mrs. Middleton to the theatre tomorrow evening—
9th. So unwell all day was obliged to stay at home and nurse—Reading Mr. Laws Book on Instinctive Impulses—It is made up of shreds, and patches, ingeniously put together, borrowed from most of the celebrated writers on metaphysics, interspersed with quotations from the best poets, with some pretty original pieces of his own—His favorite axiom is that all our natural impulses are good, and that it is only the present system of education which occasions the depravity and corruption so common among mankind—He dislikes all creeds of every description in religion, which he says is one of the great sources of crime, because of persecution—He himself is about adopting the Unitarian system—His theory is that of a man whose heart is truly amiable, and who is full of charity and benevolence to all the human race, but suited only to an age of primeval innocence—He is a wild and excentric genius and has long had the reputation of being a little insane—passed the evening alone—
10th. My cold still very bad—Mrs. Middleton sent to enquire why I was not at the theatre last evening—Invited to a party at Dr Thornton’s last this evening, but was obliged to decline and Mr. Adams went without me.—Read the North American Review a humble imitation of Jeffery’s Edinburg do with most of his faults and a great addition of quaintness, affectation, and pedantry, and far beneath the latter in point of solid talent—Most of the writers of the present day seem to think their best chance of obtaining reputation consists in decrying the merits of the most celebrated and best authors who have preceded them—This is altogether impolitick as it induces many to read those authors with a view to comparison, and these high toned gentlemen immediately sink when with a little more discretion they might be allowed to swim—
11th. There is a new Review published in Edinburg I believe, called Blackwoods, which appears to be set up in opposition to both the quarterly, and Jeffry’s—It is truly piquant, and some of the papers written with great force; but it is full of the fashionable defects, and in many parts is flashy and bombastic—Thus you see Sir in undertaking to give an opinion of works of such importance, I at least prove that I possess one of their striking failings that of arrogantly presuming to question merit, so much above my strength—and I ought humbly to crave pardon for having dared to review the reviewers—Eveng alone—
11. I feel almost ashamed of the preceding observation’s but as they are written they must go with the general map of absurdity which I am generally displaying in this journal—I freely use the privilegs of my sex, and rattle on wherever the momentary turn of my thoughts may lead, and give too many proofs of an uncontrouled and flighty imagination to make my opinions either weighty or respectable—The Review of Hazlitt called forth the above remarks and I could not help wishing when I read it that our American Reviewers dared to be original and not servile copyists—I always look upon pedantry as a sign of innate weakness of understanding, and I dont think in the course of my life, I ever met with any thing like the pedantry in a man, who united a fine natural understanding to the advantages of cultivated education—On the contrary a refined education given to a man of week intellect, almost invariably produces this consequence—And thus we see so many literary Dandies—Like the external parade which surrounds the Courts of Princes, it serves to dazzle the multitude and to blind them in some measure to the defects within—A company of twenty one invited to dine all of whom came but three—Consisting of Judge’s Marshall Livingston, Washington, Johnson, Duval, Story, Genl Winder, Judge Anderson & Son, Judge Thruston, and Son, Mr Caldwell, Mr. Hopkinson, Mr. Jones, Mr McCormick, & Mr Frye—Mr Wirt Mr Smith and Mr. Wheaton did not come. The weather was dreadful and the Gentlemen went away early—I was too unwell to dine at Table Began reading Botta’s American Revolution translated into french from the Italian—Mrs. Greentree my poor old Governess was buried yesterday—
12 Received visits from Mr. Law, and Mr. J. Bowdoin, who arrived from Boston yesterday—Mr. Law mentioned in the course of conversation, the death of a young gentleman distantly connected by marriage to my family who had shot himself in his bed—I never saw him in my life but he was said to be a young man of promising talents but of dissipated habits he had lost a considerable sum of money the might before at play, which had been furnished him to pay his expences to Europe; he was going private Secretary to Spain with Mr. Forsythe, and was to have left town on the morning he was found dead in his bed—My first Cousin Mr. Cook married his Sister—Oh may god have mercy on his Soul and send comfort to his now agonized parents!—It is only three Months since they lost their only daughter!—
13 Sat at home the whole day writing and reading—The weather raw cold and uncomfortable—Mr. Dashkoff the Russian Minister called to take leave on his return to St. Petersburg. He told me I could form no idea of the regret with which he quitted this country to which he had become warmly attached and then entered into a conversation upon the changes he imagined were likely to take place in our Institution’s which from the rapid growth of our country and the limited power of the Executive he was convinced must either separate the Union or adopt a more energetic form of Government—I laughed and said though I had a high opinion of his judgement, experience and observation, that we rested our hopes of the future upon the past which had so long contradicted the prophetic visions of many who had thought as he now did and founded upon
14 March Got up quite unwell and too hoarse to be able to read the prayers—Mr. A. received a large Mail among which was a packet of English News papers which I sat reading all day to very little purpose—I saw no one and heard nothing new.—There is to be a dinner at the Presidents of the Corps diplomatique. he wished to invite Mr. A. and myself but we begged to be excused—It has hitherto been customary for the S. S. to be asked on such occasions being at the head of the only Department with whom there is any foreign relations—but it is now insisted that all the departments have an equal claim to the distinction and that it is improper to make any difference between them—This doctrine causes considerable embarrassment at the White house as under such circumstances the Ladies of the foreign Ministers would be obliged to sit at the bottom of the table and would be highly offended at such an indignity—
15 Passed the morning at writing and reading and took a ride for the first time these ten days—Mr. A. went to a party at Mr. Lee’s I was afraid to throw off my wrappers and did not go—Heard from Susan—Mr. Clark very low—Mr. A. has prevailed on the President to sit for his bust to a poor Italian Artist who is at present here employed on the public buildings—he was to give him the first sitting yesterday after a years entrety—This Artist has taken one of Mr. A which is a wonderful fine thing and the likeness speaking—
16 A large dinner at the Presidents to the Corps diplomatique yesterday as a parting interview—The Ministers of the four principal powers, France England Russia & Spain are leaving us to return home—Mr. Bagot on account of his health—Don Onis a leave of absence Mr. Dashkoff recalled and Mr. de Neuville on a visit to his friends in France—The change of Ministry looks threatening in that quarter for him and his party—This change is occasioned it is said by de Caze’s sister who is the mistress of Louis le desirée and they were in the service of Madame Letitia Bonaparte’s Mother—How will things terminate in that Country after all the changes it has seen—It is said here that the rigid ettiquette established at head quarters concerning the Ladies of foreigners in these situations will produce a change in future and none but single men will be sent—I don’t think this plan will be likely to improve our morals much—Mr Bourguenay passed part of the eveng.
17 Received a visit from Mrs: Graham who is soon to sail in the Congress for Rio Janeiro—She seems much averse to quitting America though fully sensible of the change made in her situation by the appointment and I dare say she will soon become familliarized with the change—Went to see Mrs. Frye and Mrs. Smith
18 Mr Scott called to take leave he is about to return home and is much dissatisfied at Mr. Nat Pope’s having accepted the appointment of a Judges place—Spoke very highly of governor Edwards and very indifferently of Mr. Thomas the two senators—I do not know whether his judgement is to be relied on as he appears to be guided by the racous feeling of party spirit in every thing he says and this feeling defies the soundest mind and the strongest judgement in this Country—dined at Mr. de Neuvilles with a very large party—all the Corps diplomatique which amount to 25 the heads of department Mr & Mrs. Middleton Mr. & Mrs Forrest Genl & Mrs Mason, Mr Van Ness and several more Gentlemen—The dinner was dull—we all seemed to feel that we should never meet again and that idea even if you have no particular friendship is painful and hangs upon the spirits like a deadly weight and chills one into melancholy—So much of my life has been wasted in this way—Yet my feelings are not numbed benumed into a state of turpor and the word farewell is as odious as it ever was in the days of my youth—This is one of the amiable impulses of our nature which in most instances we carry with us to our graves and which is flattering to humanity—Just received the news of Johnson Hellen’s being dismissed from College for a very slight offence—a Gentleman told me he had been treated with great harshness greater than the fault deserved—
19 Went to the Ball at Commodore Tingey’s—the evening was very dark and it rained heavily—Met Mr. de Newville there and had a great deal of conversations with him concerning the change of Ministry in France—There are many very threatening appearances in Europe since the troops have been sent away and the liberales are making great strides into power again—I am sorry that this poor man should be again likely to suffer but I cannot bear the Ultras and I am glad they are likely to be properly curbed for I believe it would be a renewal of dreadful bloody scenes if they should get the power into their hands—The dance was animated Mr. A. played Chess and we did not get home until one o clock—The President leaves town on Thursday and commences his southern tour—The Secretary of War and his family accompanies him—
20 Went out and paid a number of visits among the rest one to Mrs. Middleton with whom I set above an hour—This family is the pleasantest in Washington—In the evening went to the play to see Mrs. Bartley in the part of Lady Macbeth—This was one of the most ludicrous tragedies I ever saw and Mrs. B. did not answer my expectations—The after piece was the forty thieves wretchedly performed and we did not get home until one o clock although we left the home before the piece was finished We procured seats with difficulty and only through the same basis that of the too rapid growth of the States, the great encrease of luxury and the weakness of our Executive—It was above twenty years since I had first heard the same prediction’s and our Country went on very quietly encreasing in strength and prosperity every hour—he seemed to hinge much upon the recent acquisition of the Florida’s and then intimated that he should be too much of a Republican to be happy at home and it was there he expected to find very great changes to which I agreed observing that in that Country they had all to do and that the Emperor was so much of a Republican he would keep him in countenance—He seemed doubtful as to my meaning, whether to understand me in jest, or in earnest, and rose to take leave, wishing me all sorts of prosperity, which wish I assured him was mutual—My conscience pricked me, but I did not think it was right to talk  to me in this flippant style—and it would have been more prudent to keep his opinions to himself—He is a poor weak thing and if he was going any where but to Russia I shou’d say had fallen never to rise—Mrs. Bagot called I did not see her—
3d April—Mr. Adams has been quite unwell for some days, but is now much better, and I hope will have no return of his complaint—I have lost a fine Cow & Calf who died this morning. no one could tell what was the matter with her—She cost me 30 Dollars and I cannot afford to supply her place—
My journal is almost closed; will probably be concluded next Sheet—I am as usual very dutifully your daughter






